 


109 HRES 763 EH: Supporting the goals and ideals of a National Children and Families Day, in order to encourage adults in the United States to support and listen to children and to help children throughout the Nation achieve their hopes and dreams, and for other purposes.
U.S. House of Representatives
2006-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 763 
In the House of Representatives, U. S.,

June 6, 2006
 
RESOLUTION 
Supporting the goals and ideals of a National Children and Families Day, in order to encourage adults in the United States to support and listen to children and to help children throughout the Nation achieve their hopes and dreams, and for other purposes. 
 
 
Whereas research shows that spending time together as a family is critical to raising strong and resilient kids; 
Whereas strong healthy families improve the quality of life and the development of children; 
Whereas it is essential to celebrate and reflect upon the important role that all families play in the lives of children and their positive effect for the Nation’s future; and 
Whereas the country’s greatest natural resource is its children: Now, therefore, be it 
 
That the House of Representatives supports the goals and ideals of a National Children and Families Day to— 
(1)encourage adults to support, listen to, and encourage children throughout the Nation; 
(2)reflect upon the important role that all families play in the lives of children; and 
(3)recognize that strong, healthy families improve the quality of life and the development of children. 
 
Karen L. HaasClerk.
